Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Viora Home Health, Inc.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-2500
Decision No. CR4369
Date: October 27, 2015
DECISION
I sustain the determination of the Centers for Medicare & Medicaid Services (CMS) to
revoke the participation in the Medicare program of Petitioner, Viora Home Health, Inc.

Revocation is authorized because Petitioner was not operational within the meaning of
42 CFR. § 424.535(a)(5).

I. Background

Petitioner, a home health agency, requested a hearing in order to challenge the
determination of a Medicare contractor — sustained by CMS on initial determination and
reconsideration — to revoke Petitioner’s participation in Medicare. CMS filed a motion
for summary judgment or, in the alternative for a decision based on the written record of
the case. CMS filed seven proposed exhibits, identified as CMS Ex. 1 —- CMS Ex. 7, with
its motion. Petitioner did not file a brief in opposition to CMS’s motion but filed five
proposed exhibits, identified as P. Ex. 1 — P. Ex. 5.! I receive both parties’ exhibits into
the record.

' T gave Petitioner several opportunities to file a brief in opposition to CMS’s motion.
My initial pre-hearing order directed Petitioner to file a brief on the merits. When
Petitioner failed to do so | afforded it another opportunity. Petitioner still did not file a
II. Issue, Findings of Fact and Conclusions of Law
A. Issue

The issue is whether CMS is authorized to revoke Petitioner’s Medicare participation on
the ground that Petitioner was not operational within the meaning of 42 C.F.R.
§ 424.535(a)(5).

B. Findings of Fact and Conclusions of Law

The facts of this case are not complex. Petitioner, in its 2012 application for revalidation
as a Medicare participant, listed its business address as 12808 W. Airport Boulevard,
Suite 285, Sugarland, Texas 77478 (Airport Boulevard location). CMS Ex. 6. On July 8,
2014, an inspector employed by a Medicare contractor went to that location in order to
conduct an onsite inspection. When he arrived there, he discovered that Petitioner was
not conducting business at that location. CMS Ex. 4. The contractor and CMS
predicated their revocation determination on the fact that Petitioner was no longer doing
business at the location that it had listed as its business location in its revalidation
application. CMS Ex. 3.

In fact, Petitioner had changed its business location at some point in time after it had filed
its revalidation application. As of July 2014 it was no longer doing business at the
Airport Boulevard location but had moved its business address to 3711 Pennington Court,
Missouri City, Texas 77459 (Pennington Court location). P. Exs. 1, 2.

CMS asserts that its contractor has no record of Petitioner ever notifying it of its change
of location. Petitioner did not submit an official form notifying the contractor of its
change of address (855 Form) nor did it notify the contractor online via CMS’s Provider
Enrollment Chain and Ownership System (PECOS).* In responding to the

brief. On October 23, 2015, I issued an order foreclosing Petitioner from filing a brief.
On October 26, 2015, Petitioner’s representative called my office and insisted that he had
attempted to file a brief but that the Departmental Appeals Board’s electronic filing
system would not accept it. I allowed Petitioner some additional time in order to file its
brief. Finally, Petitioner filed a brief later on October 26. I am accepting that brief and I
address Petitioner’s arguments in this decision.

> Petitioner now contends that it filed an updated 855 Form advising the contractor and
CMS of its change of business location. Petitioner’s brief at 1. Petitioner does not state
when it allegedly filed this form — whether it did so before the unsuccessful July 8, 2014
inspection or subsequently — nor has it offered a copy of this allegedly filed form as proof
of its action. I do not find that Petitioner filed an 855 Form properly notifying the
determination to revoke its participation Petitioner did not deny that it failed to use either
of these official mechanisms for notifying the contractor of its change of business
location but it asserted that on August 6, 2013, it sent a letter to the contractor
announcing its intent to move from the Airport Boulevard location to the Pennington
Court location. P. Ex. 1.

CMS contends that its contractor has no record of ever having received this letter. It
contends additionally that Petitioner cannot prove that it actually sent the letter or that it
was delivered because it was not sent either as certified or as registered mail. I find it
unnecessary to decide whether the letter actually was delivered to the contractor. The
letter was an ineffective form of notice and consequently, Petitioner did not comply with
its duty as a Medicare participant to notify the contractor of its change of business
location.

A provider or a supplier participating in Medicare is required to comply with that
program’s participation criteria. Its duties include complying with the program’s
prerequisites for providing notice and information regarding its business location and
change of address. Medicare publishes a Program Integrity Manual (Manual) that
instructs providers and suppliers as to what information they must provide but just as
importantly, how they are to provide that information. The Manual specifically instructs
providers and suppliers that they must adhere to all relevant instructions. Manual

§ 15.1.3. The Manual allows for two ways in which a provider or supplier may provide
the Medicare program with notice. It may do so either by filing an 855 Form or via
PECOS. Manual § 15.1.2.

The two forms of notice provided for by the Manual are exclusive. The Manual allows
for no alternate form of notice. Petitioner was required, when it changed its business
location, either to provide the Medicare program with an 855 Form announcing the
change, or to notify the program online via PECOS. Sending a letter to the contractor by
regular mail is not an acceptable alternative.

This is not an instance of exalting form over substance. I take notice that there are many
thousands, if not more, providers and suppliers participating in Medicare. The
contractors who administer the program on a day-to-day basis are confronted with
immense amounts of information and are responsible for processing and organizing that
information. It is essential that they receive relevant information in a routinized way.
Receiving it piecemeal or by irregular means poses a real threat to disrupt the orderly
administration of the program. Consequently, it is entirely rational that the Medicare
program and CMS, its administrator, insist that information be provided to the program
only in a standardized format. These requirements apply to all providers and suppliers.

contractor and CMS of its change of business location absent any proof that Petitioner
filed such a form timely.
Petitioner, as a program participant, was required to be knowledgeable and to adhere to
the requirements.

The regulatory requirement that a participating provider or supplier be operational
subsumes the duty to be accessible for on-site compliance inspections. 42 C.F.R.

§ 424.535(a)(5). A provider or supplier can fulfill its duty to be accessible only by
keeping the contractor informed as to its current business location. It is impossible to
inspect a provider or supplier when that participant’s current business location is
unknown. Here, Petitioner failed to provide the contractor with acceptable notice of its
current business location and, consequently, the contractor’s inspector — relying on the
information that Petitioner had supplied on an 855 Form as to its business location — went
to a location that no longer housed Petitioner’s business. Petitioner’s new business
location was inaccessible to the contractor because the contractor had never been
informed of the new address through acceptable channels. Petitioner’s failure to keep the
contractor informed of its business location meant that it was not operational within the
meaning of the regulation. Revocation is justified for that reason.?

/s/
Steven T. Kessel
Administrative Law Judge

> An additional basis for revocation would be that Petitioner failed properly to notify the
Medicare program of its change of business location. 42 C.F.R. §§ 424.516(e)(2);
424.535(a)(1). I do not sustain CMS’s determination on this ground inasmuch as this
basis was not cited by CMS either in its initial determination or in its reconsidered
determination.
